F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                          June 7, 2005
                                 TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                              Clerk

 JOSEPH CURIALE,

               Plaintiff-Appellant,                     No. 05-4054
          v.                                           District of Utah
 OLENE WALKER, GOVERNOR OF                      (D.C. No. 2:04-CV-581-TC)
 UTAH,

               Defendant-Appellee.


                           ORDER AND JUDGMENT *


Before SEYMOUR, HARTZ, and McCONNELL, Circuit Judges.


      Joseph Curiale brought this action against Olene Walker, former governor

of Utah, pursuant to 42 U.S.C. § 1983. He alleged various violations of his civil

rights. Because we conclude that Mr. Curiale’s claims are frivolous under 28




      *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument.    This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
U.S.C. § 1915(e)(2)(B), we AFFIRM the judgment of the district court and

dismiss the claim.

                     I. Factual and Procedural Background

      Mr. Curiale asserts various claims under 42 U.S.C. §1983. First, he claims

former Governor Olene Walker “promoted and protected illegal corruption and

prostitution of adults that allegedly use minors” and “should be considered

responsible through the so-called ‘chain of command’ of having allowed

corruption to run amuk [sic]” in Utah. Appellant’s Br. 3. Second, Mr. Curiale

claims his neighbors violate the privacy of his home and corrupt minors. Third,

Mr. Curiale claims that the postal service discriminates against him by not

delivering mail and packages regularly.

      The Court granted Mr. Curiale’s motion to proceed in forma pauperis on

July 2, 2004 and on July 9, 2004, the district court judge referred the case to

United States Magistrate Judge Samuel Alba pursuant to 28 U.S.C. §

636(b)(1)(B). Magistrate Judge Alba recommended that the district court dismiss

the case for failure to state a claim upon which relief may be granted and for

frivolousness, pursuant to 28 U.S.C. §1915(e)(2)(B). The district court adopted

Magistrate Judge Alba’s recommendation and dismissed the complaint. Mr.

Curiale appealed.




                                          -2-
                              II. Standard of Review

      “We review the district court’s §1915(e) dismissal for abuse of discretion.”

McWilliams v. Colorado, 121 F.3d 573, 574-75 (10th Cir. 1997). Mr. Curiale is

proceeding pro se, so “the court should construe his pleadings liberally and hold

the pleadings to a less stringent standard than formal pleadings drafted by

lawyers.” Riddle v. Mondragon, 83 F.3d 1197, 1202 (10th Cir. 1996). However,

a “broad reading of the plaintiff’s complaint does not relieve the plaintiff of the

burden of alleging sufficient facts on which a recognized legal claim can be

based.” Id.

                                  III. Discussion

      On appeal, Mr. Curiale argues that the magistrate judge and the district

court mistakenly dismissed his 42 U.S.C. §1983 claims. We affirm the dismissal

because Mr. Curiale’s claims are frivolous under 28 U.S.C. §1915(e)(2)(B). A

court may dismiss an in forma pauperis claim at any time if the action or appeal

“(i) is frivolous or malicious; (ii) fails to state a claim upon which relief may be

granted; or (iii) seeks monetary relief against a defendant who is immune from

such relief.” 28 U.S.C. §1915(e)(2)(B). Frivolous suits include suits based on

the alleged infringement of a legal interest which clearly does not exist. Neitzke

v. Williams, 490 U.S. 319, 328 (1989). Because Mr. Curiale alleges infringement




                                         -3-
of non-existent legal interests, we affirm the district court’s dismissal under

§1915(e)(2)(B).

       First, Mr. Curiale claims that Ms. Walker, acting in her official capacity as

governor, promoted and protected the illegal corruption and prostitution of

minors. However, he alleges no facts to support this claim, other than his belief

that waitresses at a certain local restaurant are prostitutes. The connection

between these two allegations is so tenuous that the claim is based on “fantastic

or delusional scenarios” and was correctly dismissed as frivolous. Neitzke, 490

U.S. at 328.

       Second, Mr. Curiale claims his neighbors regularly violate the privacy of

his home. Mr. Curiale’s fundamental right to privacy in his home is beyond

question, see, e.g., Kyllo v. United States, 533 U.S. 27, 31 (2001), but his claim is

supported only by the observation that his neighbors, “step[p]ing into the drivers

side of their pick-up van . . . [were] not minding their own business.” R. Doc. 20

at 4. He alleges no facts that suggest a connection between Ms. Walker and his

neighbors’ actions. Mr. Curiale similarly alleges that his neighbors are corrupting

children. Again, he presents no facts to support this allegation and makes no

reference to Ms. Walker’s involvement. Each of these claims was correctly

dismissed because Mr. Curiale fails to allege a violation of a legitimate legal

interest.


                                          -4-
      Finally, Mr. Curiale claims that the post office discriminated against him

because his mail and packages were not consistently delivered to his house. Mr.

Curiale also submitted a letter from the U.S. Postal Service stating that the

postmaster suspended delivery due to Mr. Curiale’s repeated threatening behavior,

which may explain why he is not getting his mail. As with his other allegations,

Mr. Curiale does not substantiate this claim and offers no connection to Ms.

Walker. When last we checked, the Governor of Utah had no authority or

responsibility with respect to the delivery of the U.S. mail. Thus, this claim was

also rightfully dismissed under §1915(e)(2)(B).

      We agree with Magistrate Judge Alba that “even when construing

Plaintiff’s claims liberally, the Court cannot decipher any legitimate federal

claim, nor can the Court discern any tenable connection between the alleged

claims and Defendant.” R. Doc. 24 at 6. Therefore, the district court did not

abuse its discretion by dismissing each claim under §1915(e)(2)(B), and the

judgment of the United States District Court for the District of Utah is

AFFIRMED.

                                                     Entered for the Court,

                                                     Michael W. McConnell
                                                     Circuit Judge




                                         -5-